DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               MILTON ALLEN,
                                  Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D22-2248

                           [December 8, 2022]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Andrew L. Siegel,
Judge; L.T. Case No. 09-2048CF10A.

   Milton Allen, Jasper, pro se.

  Ashley Moody, Attorney General, Tallahassee, and Jessenia J.
Concepcion, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

KLINGENSMITH, C.J., GROSS and FORST, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.